      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

David R. Daya,                                    )
      Plaintiff                                   )           Civil Action
                                                  )           File No. 4:20-cv-
v.                                                )
                                                  )
Sky MRI & Diagnostics, LLC,                       )           Jury Demanded
Badshah Management, LLC, and                      )
Akbar Ali,                                        )
      Defendants.                                 )
                                                  )

                            P LAINTIFF ’ S O RIGINAL C OMPLAINT

       COMES NOW PLAINTIFF, David R. Daya (“Mr. Daya” or “Plaintiff”), and complains of

Sky MRI & Diagnostics, LLC, Badshah Management, LLC, and Akbar Ali (collectively, the

“Defendants”), and for cause of action would respectfully show the Court as follows:

                                            I.
                             INTRODUCTION AND SUMMARY OF SUIT

       1.      Mr. David R. Daya brings this civil action pursuant to the Fair Labor Standards

Act, 29 U.S.C. §201, et seq. (“FLSA”) and state substantive law, seeking unpaid overtime wages,

regular wages, commissions, liquidated damages, contractual damages, the reasonable value of

services (quantum meruit), attorney’s fees, costs of the action, and pre- and post-judgment interest.

       2.      Defendants own, operate and control a medical diagnostic imaging center in

Pearland, Texas, doing business as “Sky MRI & Diagnostics”.

       3.      Mr. Daya worked as an account and business development representative for the

Defendants at Sky MRI & Diagnostics.

       4.      Mr. Daya routinely worked in excess of 40 hours a week, yet he did not receive

overtime wages as the FLSA requires. See 29 U.S.C. § 207(a). Further, during the last two months

of his employment, Mr. Daya received no pay or commissions that were due to him.


                                                 1
      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 2 of 8




       5.      Defendants’ willful failure to pay Mr. Daya’s wages requires this litigation.

                                          II.
                         SUBJECT MATTER JURISDICTION AND VENUE

       6.      Mr. Daya, in part, brings before this Honorable Court claims pursuant to the FLSA.

The Court thus has federal question jurisdiction pursuant to 28 U.S.C. §1331.

       7.      Mr. Daya also brings related state substantive law claims that fall under this Court’s

jurisdiction pursuant to 28 U.S.C. §1367.

       8.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a).

                                            III.
                             PARTIES AND PERSONAL JURISDICTION

       9.      Plaintiff, David R. Daya, is a resident of Fort Bend County, Texas. Plaintiff was

an employee engaged in commerce while he worked for the Defendants.

       10.     Defendant, Sky MRI & Diagnostics, LLC, is a Texas limited liability company to

be served with summons and complaint by serving its manager, Mr. Akbar Ali, at his place of

business at 11711 Shadow Creek Parkway, Suite 147, Pearland, Texas 77584. This Defendant is

engaged in business in the State of Texas through its ownership and operation of a medical

diagnostic imaging center. The Court thus has personal jurisdiction over this Defendant.

       11.     Defendant, Badshah Management, LLC, is a Texas limited liability company to

be served with summons and complaint by serving its registered agent, Mr. Akbar Ali, at his place

of business at 11711 Shadow Creek Parkway, Suite 147, Pearland, Texas 77584. This Defendant

is engaged in business in the State of Texas by its ownership and operation of a medical diagnostic

imaging center. The Court thus has personal jurisdiction over this Defendant.

       12.     Defendant, Akbar Ali, may be served with summons and complaint at his place of

business at 11711 Shadow Creek Parkway, Suite 147, Pearland, Texas 77584. This Defendant has

acted, directly or indirectly, in the interest of an employer with respect to an employee, namely,



                                                 2
      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 3 of 8




Mr. Daya. Further, this Defendant resides, and is engaged in business, in the State of Texas. The

Court thus has personal jurisdiction over this Defendant.

       13.     Whenever this complaint alleges that one or more Defendant committed any act or

omission, it is meant that such act or omission was not only committed individually or jointly by

those Defendants, but also by the Defendants’ officers, directors, vice-principals, agents, servants,

or employees. Further, the act or omission occurred with full authorization, ratification or approval

of the Defendants, and/or occurred in the routine normal course and scope of employment of one

or more Defendant’s officers, directors, vice-principals, agents, servants, or employees.

                                              IV.
                                         FLSA COVERAGE

       14.     Plaintiff alleges a willful violation of the FLSA, and for purposes of this civil

action, the “relevant period” is the time-period commencing on the date that is three years prior to

the filing of this action, and continuing thereafter until time of trial and judgment.

       15.     During the relevant period, each Defendant was an “employer”. 29 U.S.C. § 203(d).

       16.     During the relevant period, Mr. Daya was an “employee”. 29 U.S.C. § 203(e).

       17.     During the relevant period, the Defendants collectively constituted an “enterprise”.

29 U.S.C. § 203(r); 29 U.S.C. § 203(s)(1)(A).

       18.     During the relevant period, the Defendants together were an integrated enterprise.

Trevino v. Celanese Corp., 701 F.2d 397, 404 (5th Cir. 1983).

       19.     During the relevant period, Defendants were an enterprise engaged in commerce or

in the production of goods for commerce because they had employees who were engaged in

commerce or in the production of goods for commerce. 29 U.S.C. § 203(s)(1).

       20.     Defendants had annual gross business volume in excess of the statutory standard.

       21.     During the relevant period, Mr. Daya was an individual employee engaged in

commerce. 29 U.S.C. § 207.


                                                  3
      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 4 of 8




                                              V.
                                             FACTS

       22.    The Defendants employed Mr. Daya from August 7, 2017, until November 15,

2018, as an account and business development representative at a medical diagnostic imaging

center doing business as “Sky MRI & Diagnostics”, located at 11711 Shadow Creek Parkway,

Suite 147, Pearland, Texas 77584.

       23.    During his employment, Mr. Daya worked overtime hours on a weekly basis.

       24.    Typically, Mr. Daya worked from 9:00 a.m. to 8:00 p.m., Monday through

Saturday.

       25.    Mr. Daya received a wage of $1,750.00 every two weeks, plus $25.00 in

commissions for each magnetic resonance imaging (“MRI”) scan he secured for the Defendants.

       26.    Although Mr. Daya was a non-exempt employee, he received no overtime pay

despite working in excess of 40 hours a week during each workweek of his employment.

       27.    Not only did the Defendants fail to fulfill their statutory obligation to pay overtime

wages, they also failed to maintain complete, contemporaneous, and accurate records pertaining

to Mr. Daya’s weekly hours worked.

       28.    During the relevant period, the Defendants owned, controlled and operated the

medical diagnostic imaging center doing business as Sky MRI & Diagnostics. Defendants

possessed the authority to make all decisions pertaining to operation of Sky MRI & Diagnostics.

       29.    Furthermore, the Defendants possessed authority to determine Mr. Daya’s terms

and conditions of employment, including decisions relating to payment of some but not all wages

due (i.e., the non-payment of overtime wages and non-payment of last two months’ wages and

commissions); Mr. Daya’s rate of pay; the number of hours Mr. Daya worked during each

workweek; and Mr. Daya’s work duties.




                                                4
      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 5 of 8




       30.     Defendants willfully and purposefully failed to pay the overtime wages Mr. Daya

earned and was owed under the FLSA.

       31.     To the maximum extent of the law, Mr. Daya now seeks to recover from the

Defendants all overtime wages due. Mr. Daya also seeks the wages and commissions he earned

during the last two months of his employment, which remain unpaid.

                                                 VI.
                            CAUSES OF ACTION AND DAMAGES SOUGHT

                                          COUNT – 1
                      Violation of the FLSA – Failure to pay overtime wages

       32.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       33.     Defendants violated 29 U.S.C. § 207.

       34.     Defendants committed repeated and willful violations of the recordkeeping

requirements of the FLSA and related federal regulations. See, 29 U.S.C. §211(c); 29 C.F.R. §516;

29 C.F.R. §516.27.

       35.     Mr. Daya was a non-exempt employee – that is, he was entitled to receive overtime

pay for all hours he worked in excess of 40 during each seven-day workweek.

       36.     During his employment with the Defendants, Mr. Daya worked overtime hours on

a weekly basis at the request of his employer.

       37.     Despite Defendants’ awareness of the overtime pay requirements the FLSA

imposed upon them, Defendants informed Mr. Daya that he would not receive the overtime wage

premium for hours he worked in excess of 40 on a weekly basis.

       38.     Mr. Daya in fact received no overtime wage premium for the overtime hours he

worked each week during the relevant period.




                                                 5
      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 6 of 8




       39.     Defendants’ knowing, repeated and consistent failure to pay Mr. Daya’s overtime

wages on a weekly basis amounts to a clear and willful pattern and practice of illegal conduct the

FLSA prohibits.

       40.     Mr. Daya thus sues for all unpaid overtime wages and liquidated damages.

                                          COUNT – 2
                   Breach of Contract – Failure to pay wages and commissions

       41.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       42.     The parties’ employment relationship created an enforceable obligation upon the

Defendants for the payment of wages, commissions, and other employment benefits that are now,

in part, unpaid and owed to Mr. Daya.

       43.     Defendants had a contractual duty to timely compensate Mr. Daya at the agreed

upon salary and commission amounts in exchange for the services he rendered for Defendants’

benefit.

       44.     The Defendants breached the parties’ agreement by failing to pay the wages and

commissions Mr. Daya earned during the last two months of his employment.

       45.     As a result of Defendants’ breach, Mr. Daya suffered damages and is entitled to

recover all such damages to the maximum extent allowed under the law.

                                          COUNT – 3
                                         Quantum Meruit

       46.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       47.     By failing to pay Mr. Daya’s wages and commissions, Defendants have denied him

the reasonable value of his services rendered. As a result, Mr. Daya suffered monetary damages

in an amount to be determined by the jury at trial.



                                                 6
      Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 7 of 8




       48.     Mr. Daya now sues for the reasonable value of services he performed for the

Defendants for which he remains unpaid.

                                       Plaintiff’s Damages

       49.     In addition to the unpaid overtime wages, Mr. Daya seeks liquidated damages,

attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

       50.     Plaintiff seeks all damages resulting from Defendants’ breach of contract.

       51.     Plaintiff seeks, under quantum meruit, the reasonable value of services that he

performed for the Defendants.

       52.     Plaintiff seeks pre- and post-judgment interest at the highest prevailing legal rate.

                                              VII.
                                          JURY DEMAND

       53.     Mr. Daya demands a jury trial.

                                            VIII.
                                      PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Plaintiff David Daya respectfully requests that

upon final hearing, the Honorable Court grant relief by entering a Final Judgment, jointly and

severally, against Defendants Sky MRI & Diagnostics, LLC, Badshah Management, LLC, and

Akbar Ali, as follows:

       a.      Declare the Defendants willfully violated 29 U.S.C. § 207 because they repeatedly
               and consistently failed to pay Mr. Daya’s overtime wages;

       b.      Order Defendants to pay Mr. Daya’s overtime wages and liquidated damages;

       c.      Declare the Defendants breached the parties’ employment agreement, and Order
               Defendants to pay all damages resulting from said breach, including the wages and
               commissions Mr. Daya earned during the last two months of his employment;

       d.      Order Defendants to pay under quantum meruit the reasonable value of services
               Plaintiff performed for the Defendants;

       e.      Order Defendants to pay Mr. Daya’s reasonable attorneys’ fees and costs pursuant
               to 29 U.S.C. § 216(b) and Tex. Civ. Prac. & Rem. Code § 38.001;


                                                 7
Case 4:20-cv-02965 Document 1 Filed on 08/24/20 in TXSD Page 8 of 8




f.    Order Defendants to pay pre-judgment interest at the highest lawful rate for all
      assessed amounts other than overtime wages and liquidated damages; and,

g.    Order Defendants to pay post-judgment interest at the highest lawful rate for all
      amounts assessed as overtime wages, liquidated damages and attorney’s fees and
      costs under 29 U.S.C. § 216(b).

                                          Respectfully submitted,
                                          ALI S. AHMED, P.C.

                                   By:    /s/ Salar Ali Ahmed
                                          Salar Ali Ahmed
                                          Federal Id. No. 32323
                                          State Bar No. 24000342
                                          430 W. Bell Street
                                          Houston, Texas 77019
                                          Telephone: (713) 898-0982
                                          Email: aahmedlaw@gmail.com
                                          Attorney for Plaintiff
                                          David Daya




                                      8
